 8:21-cv-00119-RGK-PRSE Doc # 20 Filed: 09/07/21 Page 1 of 1 - Page ID # 100




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JUSTIN GARDNER,

                  Petitioner,                            8:21CV119

      vs.
                                                          ORDER
TAGGART BOYD,

                  Respondent.


      This matter is before the court on Petitioner’s “Petition for Permission to
Appeal,” which the court construes as a motion. (Filing 18.) The court dismissed
this matter with prejudice on June 28, 2021. (Filings 8 & 9.) Petitioner already
pursued an appeal to the Eighth Circuit Court of Appeals, which recently entered a
judgment on August 6, 2021 denying a certificate of appealability and dismissing
the appeal. (Filing 17.) The mandate has now issued. (Filing 19.) Accordingly,

       IT IS ORDERED that Petitioner’s “Petition for Permission to Appeal”
(Filing 18), construed as a motion, is denied.

      Dated this 7th day of September, 2021.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge
